Exhibit 10.29(f)
EXECUTION COPY
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Jack O. Bovender, Jr.
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated
October 27, 2008 is entered into by and between HCA Inc. (“HCA” or the
“Company”) and Jack O. Bovender, Jr. (the “Executive”).
     In connection with the merger pursuant to that certain Agreement and Plan
of Merger by and among HCA, Hercules Holding II, LLC and Hercules Acquisition
Corporation, dated July 24, 2006 (the “Merger Agreement”, and such transaction
being the “Merger”), the Company entered into an employment agreement with
Executive (the “Original Agreement”) embodying the terms of his employment,
effective as of the consummation of the Merger (the “Closing”) on November 17,
2006 (the “Closing Date”); and
     In connection with the retirement of Executive as the Chief Executive
Officer of HCA effective December 31, 2008 (the “Effective Date”) and continued
employment as the executive Chairman of HCA, HCA and Executive desire to amend
and restate the Original Agreement in its entirety as set forth in this
Agreement, such amendment and restatement to be effective as of the Effective
Date (except as otherwise provided herein).
     In consideration of the promises and mutual covenants herein and for other
good and valuable consideration, the parties agree as follows:
     1. Term of Employment; Effectiveness. Executive shall continue to be
employed by HCA Management Services, L.P., an affiliate of HCA, on the terms and
subject to the conditions set forth in this Agreement for a period beginning on
the Effective Date and ending on December 15, 2009 (the “Employment Term”).
     2. Position.
          a. During the Employment Term, Executive shall serve as the executive
Chairman of HCA. In such position, Executive shall have such duties, authority
and responsibility as shall be required by and otherwise attendant to the office
of executive Chairman and such other duties, authority and responsibility as
shall be determined from time to time by the Board of Directors of HCA (the
“Board”). Executive shall serve as a member of the Board during the Employment
Term. Upon the expiration of the Employment Term or the earlier termination of
this Agreement for any reason, Executive shall be deemed resigned as an officer
and employee of HCA and its affiliates effective immediately upon such event.
          b. During the Employment Term, Executive will devote substantially all
of such Executive’s business time and efforts to the performance of Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continue to serve on any board of directors or trustees of any
business corporation or any

 



--------------------------------------------------------------------------------



 



charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.
     3. Base Salary. During the Employment Term, HCA shall pay Executive a base
salary (i) at the monthly rate of $135,000 for the first three months of the
Employment Term, (ii) at the monthly rate of $86,957 for the next eight months
of the Employment Term, and (iii) equal to $43,478 for the final 15 days of the
Employment Term, payable in accordance with HCA’s normal payroll practices (the
“Base Salary”).
     4. Annual Bonus. Executive shall be entitled to the full amount of any
annual bonus earned, but unpaid, as of the Effective Date for the year ended
December 31, 2008 under the HCA Inc. 2008-2009 Senior Officer Performance
Excellence Program (the “PEP”), which shall be paid to Executive in accordance
with HCA’s normal payroll practices (except to the extent payment is otherwise
deferred pursuant to any applicable deferred compensation arrangement with HCA).
Executive shall be eligible to earn a bonus for the calendar year 2009 (the
“Annual Bonus”) (which shall, to the extent practicable, be paid to Executive in
accordance with HCA’s normal payroll practices (except to the extent payment is
otherwise deferred pursuant to any applicable deferred compensation arrangement
with HCA or if otherwise agreed by HCA and Executive)) on the following terms:
The terms of the PEP shall be applied to Executive in 2009 to provide for a
“target” bonus payout of $500,000 (the “Target Bonus”); if the 2009 target
performance goals generally applicable to the PEP are met, Executive shall
receive the Target Bonus, if such performance goals are met at “threshold”
level, Executive shall receive bonus of 50% of such Target Bonus, and if such
performance goals are met at the “maximum” level, Executive shall receive a
bonus payout of 200% of such Target Bonus. Performance between threshold and
maximum shall result in a bonus payment as determined by the compensation
committee of the Company using interpolation methods generally used in the
administration of the PEP. Subject to the terms and conditions of this
Agreement, Executive will be eligible to receive the Annual Bonus
notwithstanding that the Employment Term ends prior to December 31, 2009. The
Annual Bonus will generally be administered consistently with the PEP, except as
otherwise determined in the discretion of the compensation committee (provided
that such determination is consistent with the determination for other executive
officers). Executive shall also have an additional 2009 bonus opportunity of up
to $250,000 based upon the achievement of certain objectives, as determined by
the compensation committee of the Company (the “Additional Bonus”).
     5. Employee Benefits; Business Expenses; Office Space and Administrative
Support.
          a. During the Employment Term:
          (i) Executive shall be entitled to participate in HCA’s pension and
welfare benefit, deferred compensation, and perquisite plans as in effect from
time to time for senior executives of HCA other than: (a) after December 31,
2008, the HCA

2



--------------------------------------------------------------------------------



 



Restoration Plan, and (b) after March 31, 2009, the HCA Supplemental Executive
Retirement Plan, as amended (the “SERP”) (such plans and benefits in which he
shall participate, collectively “Employee Benefits”). For the avoidance of
doubt, Executive shall continue to accrue benefits under the HCA Restoration
Plan through December 31, 2008 and under the SERP through March 31, 2009; the
full amount of such accrued benefits shall be paid to Executive under the terms
of the relevant plan and any elections properly filed thereunder.
          (ii) Notwithstanding any provision in the SERP to the contrary,
Executive may change any previously-filed election regarding distributions from
the SERP in order to elect to receive a lump sum distribution or distributions
as a different form of annuity, provided that Executive shall have filed this
change in election as to the form of payment with the Compensation Committee of
the Board of Directors of the Company no later than December 31, 2008. If, prior
to 2009, Executive elects a lump-sum payment, it will be paid as soon as
administratively feasible during April of 2009. If an annuity is payable, the
first payment will be made on April 30, 2009. Executive shall accrue benefits
under the SERP through March 31, 2009 and, thereafter, Executive shall accrue no
further benefits under the SERP.
          (iii) Reasonable business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by HCA in
accordance with HCA’s policies. During the Employment Term, HCA shall also
provide Executive with Director’s and Officer’s indemnification and insurance
coverage to the extent that the Board determines to be reasonable, in its sole
discretion, for a company of the nature and size of HCA.
          b. The Company shall provide or, at the Company’s election, reimburse
Executive for reasonable office space, shared clerical support and office
equipment (including reasonable supplies, furniture and fixtures). This
arrangement shall continue until Executive reaches age 70 or upon the earlier
written notice by the Executive, or immediately upon written notice by the
Company following the Executive’s termination for Cause (as defined below) or
any uncured breach of his covenants set forth in Section 8 or 9 below.
          c. All reimbursements and in-kind benefits described in this Section 5
shall be made within the time periods set forth in Treasury Reg. §
1.409A-3(i)(1)(iv) to the extent applicable.
     6. Equity Arrangements. HCA has reserved 10% of the Option Pool to be
granted on the following terms (these options being the “2x Time Options”). HCA
agrees that after the Closing Date, it will grant 100% of the 2x Time Options to
one or more of Jack Bovender, Richard Bracken, R. Milton Johnson, Samuel Hazen,
W. Paul Rutledge, Beverly Wallace, and Charles Hall (the “Tier 1 Executives”).
The individual allocations will be based upon each executive’s contribution to
HCA between the Closing and the date of grant as determined by the Board in
consultation with the Chief Executive Officer (provided that the fact that
Executive has left the position of Chief Executive Officer and/or the Employment
Term may have expired or been terminated (other than for Cause) prior to the
grant date will not be held against Executive in making such allocation and
shall not preclude Executive from receiving 2x Time Options). A

3



--------------------------------------------------------------------------------



 



percentage of the 2x Time Options will be vested and exercisable on the date of
grant, such percentage corresponding to the percentage of the period measured
between the Closing Date and the fifth anniversary of the Closing Date that has
elapsed as of the grant date. The 2x Time Options will otherwise vest pursuant
to the schedule generally used in connection with HCA’s other time-vesting
options, subject to Section 7(a)(ii) hereof. The 2x Time Options will have an
exercise price of $102 per share (subject to adjustment to take into account any
share splits, extraordinary cash dividends, or other adjustment events under
Section 8 of the 2006 Stock Incentive Plan For Key Employees of HCA Inc. and its
Affiliates (the “New Option Plan”), in any case made on or after Closing). The
Board will in good faith attempt to time the grant of the 2x Time Options
relatively near in time to but before the earlier of (i) a “Change in Control”
or “Public Offering” as defined in the New Option Plan or (ii) the time at which
the Board in its good faith judgment, believes that it is likely that the fair
market value per share of HCA common stock will soon thereafter exceed the
proposed exercise price of the 2x Time Options, but not later than the fifth
anniversary of the Closing Date. The form of the award agreement for the 2x Time
Options will otherwise be consistent with the terms of time-vesting options that
the Executive was granted in connection with the Closing, provided, however,
that, to the extent necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any 2x Time Options granted to
Executive at a time when such options would not qualify as “service recipient
stock” with respect to Executive (within the meaning of Section 1.409A-1(b)(5)
of the Treasury Regulations) shall be exercisable only during the period
beginning on the earlier of (i) a qualifying change of ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company (all within the meaning of Section 1.409A-(3)(i)(5) of the
Treasury Regulations) or (ii) the earlier of (x) January 1 of the third fiscal
year following the year in which the 2x Time Options are granted or
(y) January 1, 2017, and in each case ending on the last date that would allow
Executive to avoid any additional tax under Section 409A of the Code (which
generally shall be the end of the taxable year of the Company in which the
option become exercisable) or, if earlier, December 31, 2017. If an executive’s
employment is terminated, then any 2x Time Options which are forfeited (or 2x
Time Option shares which are repurchased) would be re-issued to the other
then-remaining Tier 1 Executives or the person who is chosen to replace the
forfeiting Tier 1 Executive.
     7. Retirement; Termination. Notwithstanding any other provision of this
Agreement, the options under the New Option Plan (the “New Options”), HCA’s
shareholder’s agreement or any other related agreements executed by Executive in
connection with the Closing (such agreements, excluding this Agreement,
collectively, the “Equity Agreements”), the provisions of this Section 7 shall
exclusively govern Executive’s rights upon termination of employment with the
Company and its affiliates; provided that, except as modified below, the Equity
Agreements shall remain in full force and effect in accordance with their terms.
          a. Effective as of the expiration of the Employment Term or
Executive’s sooner voluntary termination for any reason (including by reason of
death or disability, but other than for Good Reason (as defined below)):
               (i) Executive shall be entitled to receive:

4



--------------------------------------------------------------------------------



 



                    (A) any Base Salary earned, but unpaid, through the date of
termination;
                    (B) any annual bonus earned, but unpaid, for the year ended
December 31, 2008 under the PEP as of the date of termination, paid in
accordance with Section 4 (except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement with HCA);
                    (C) a pro rata portion of the Annual Bonus, if any, that
Executive would have been entitled to receive pursuant to Section 4 hereof for
the Fiscal Year in which the termination occurs, based upon HCA’s actual results
for the year of termination and the percentage of the year that shall have
elapsed through the date of Executive’s termination of employment, payable to
Executive pursuant to Section 4 had Executive’s employment not terminated (a
“Prorated Bonus”); provided, that in the event the Additional Bonus has not been
earned as of the termination date, the compensation committee of the Company
shall consider in good faith whether or not all or a portion of such Additional
Bonus shall be included as part of the Prorated Bonus;
                    (D) reimbursement, within 60 days following submission by
Executive to HCA of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with HCA policy
prior to the date of Executive’s termination; so long as claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to HCA within 90 days following the date of Executive’s termination of
employment;
                    (E) continued coverage under HCA’s group health plans (on
the same basis as such coverage was provided immediately prior to Executive’s
termination of employment) for Executive and his spouse as of the date of this
Agreement until, in each case, the Executive and his spouse attains 65 years of
age; and
                    (F) such Employee Benefits (including applicable disability,
death, accrued vacation pay and, if applicable, continuing SERP benefits) as to
which Executive may be entitled under the employee benefit plans of HCA.
               (ii) The following will apply with respect to the Executive’s
equity awards:
                    (A) Neither the Executive nor the Company shall have any put
or call rights with respect to Executive’s options under the New Option Plan or
stock acquired upon the exercise of any such options;
                    (B) Executive’s “rollover” stock options will remain
exercisable as if Executive’s employment terminated by reason of “retirement” in
accordance with the terms of the applicable equity plans and award agreements;
                    (C) The unvested New Options (including any issued 2x Time
Options) held by the Executive that vest solely based on the passage of time
will vest as if Executive’s employment had continued through the next three
anniversaries of their date of grant

5



--------------------------------------------------------------------------------



 



(it being understood that any 2x Time Options issued after Executive’s
termination or retirement shall also continue to vest through the remainder of
the extended vesting period referred to in this subclause (C));
                    (D) The unvested New Options held by Executive that are
EBITDA performance options will remain outstanding and will vest, if at all, on
the next four dates that they would have otherwise vested had Executive’s
employment continued, based upon the extent to which performance goals are met;
                    (E) The unvested New Options held by Executive that are
“Investor Return” performance options will remain outstanding and will vest, if
at all, on the dates that they would have otherwise vested had Executive’s
employment continued through the expiration of such options, based upon the
extent to which performance goals are met; and
                    (F) Executive’s New Options will remain exercisable until
the second anniversary of the last date on which his EBITDA performance options
are eligible to vest (which is December 31, 2014), except that (i) Executive’s
2x Time Options will remain exercisable until the fifth anniversary of the last
date on which his EBITDA performance options are eligible to vest (which is
December 31, 2017), and (ii) Executive’s “Investor Return” performance options
will remain exercisable until the expiration of such options.
          b. If Executive’s employment is terminated by the Company without
Cause (other than by reason of Executive’s disability), or if Executive
voluntarily resigns with Good Reason, Executive shall be entitled to receive the
amounts and benefits described in Section 7(a) above, plus, subject to
Executive’s execution and delivery of a general release of claims against the
Company and its affiliates in a form reasonably acceptable to the Company and
Executive’s continued compliance with the provisions of Sections 8 and 9, an
amount (if any) equal to the Executive’s Base Salary that would have been
otherwise payable through the end of the Employment Term (which additional
amount shall be paid no later than 45 days following the date of Executive’s
termination of employment).
          c. If Executive’s employment is terminated by the Company for Cause,
Executive shall only be entitled to receive the amounts and benefits described
in Section 7(a)(i) above, except that Executive shall not be entitled to receive
the Pro Rated Bonus. Following such termination of Executive’s employment by the
Company for Cause, except as set forth in this Section 7(c) or the Equity
Agreements, Executive shall have no further rights to any compensation or any
other benefits from the Company or any of its affiliates; provided that
Executive’s vested New Options will remain exercisable until the first
anniversary of the termination of Executive’s employment.
          d. For purposes of this Agreement, “Good Reason” shall mean:
                    (A) (I) a reduction in Executive’s Base Salary or bonus
opportunities or (II) the reduction of benefits payable to Executive under the
SERP, in each case other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Executive gives the Company written notice of such
event; or

6



--------------------------------------------------------------------------------



 



                    (B) a substantial diminution in Executive’s title, duties
and responsibilities, other than any isolated, insubstantial and inadvertent
failure by the Company that is not in bad faith and is cured within ten
(10) business days after Executive gives the Company written notice of such
event; or
                    (C) a transfer of Executive’s primary workplace to a
location that is more than twenty (20) miles from his or her workplace as of the
date of this Agreement.
For avoidance of doubt, Executive’s change in title, duties, responsibilities,
compensation (including Base Salary and bonus opportunities) and benefits as
contemplated by this Agreement shall not be deemed Good Reason for purposes of
the Original Agreement (or this Agreement).
          e. For purposes of this Agreement, “Cause” shall mean Executive’s:
                    (A) willful and continued failure to perform his or her
material duties with respect to the Company or it subsidiaries which continues
beyond ten (10) business days after a written demand for substantial performance
is delivered to Executive by the Company (the “Cure Period”); or
                    (B) willful or intentional engaging by Executive in material
misconduct that causes material and demonstrable injury, monetarily or
otherwise, to the Company, the Sponsor Group (as defined in Section 8 below) or
their respective affiliates; or
                    (C) conviction of, or a plea of nolo contendere to, a crime
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor for which a sentence of more than six months’
imprisonment is imposed; or
                    (D) willful and material breach of the Equity Agreements, or
Executive’s engaging in any action in breach of the covenants set forth in
Section 8, which continues beyond the Cure Period (to the extent that, in the
Board’s reasonable judgment, such breach can be cured).
          For purposes of this Section 7(e), an action will not be considered
“willful” unless taken in bad faith or without the reasonable belief that it was
in the best interest of HCA.
          f. Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the board of directors (and any
committees thereof) of the Company or any of the Company’s affiliates to which
the Executive was appointed as a result of Executive’s employment with the
Company or was appointed at the direction of the Sponsor Group.
     8. Non-Competition; Non-Solicitation.
          a. Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its affiliates and, accordingly, agrees as
follows:

7



--------------------------------------------------------------------------------



 



               (i) During the Employment Term and, for a period of twenty-four
(24) months following the date Executive ceases to be employed hereunder for any
reason (the “Restricted Period”), Executive will not directly or indirectly:
               (A) engage in any business that competes with the business of the
Company or its affiliates (including businesses which the Company or its
affiliates have specific plans to conduct in the future, as to which the Company
or its affiliates have taken steps towards commencing and as to which Executive
has participated in such planning) in any geographical area where the Company or
its affiliates manufactures, produces, sells, leases, rents, licenses or
otherwise provides its products or services (a “Competitive Business”);
               (B) enter the employ of, or render any services to, any Person
(or any division or controlled or controlling affiliate of any Person) who or
which engages in a Competitive Business;
               (C) acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or
               (D) interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, or
suppliers of the Company or its affiliates.
               (ii) Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or quotation system or
on the over-the-counter market if Executive (x) is not a controlling person of,
or a member of a group which controls, such person and (y) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.
               (iii) During the Restricted Period, Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
               (A) solicit or encourage any employee of the Company or its
affiliates to leave the employment of the Company or its affiliates; or
               (B) hire any such employee who was employed by the Company or its
affiliates as of the date of Executive’s termination of employment with the
Company or who left the employment of the Company or its affiliates coincident
with, or within one year prior to, the termination of Executive’s employment
with the Company.
               (iv) During the Restricted Period, Executive will not, directly
or indirectly, solicit or encourage to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.
               (v) Notwithstanding the foregoing, the term “affiliates” as used
in Section 8(a) will not include any member of the Sponsor Group (as defined
below) or their

8



--------------------------------------------------------------------------------



 



affiliates that are not engaged in Competitive Business. For purposes of this
Agreement, the term “Sponsor Group” shall mean Bain Capital Partners LLC,
Kohlberg Kravis Roberts & Co. L.P., and Merrill Lynch Global Private Equity.
          b. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
     9. Confidentiality.
          a. Executive will not at any time (whether during or after Executive’s
employment hereunder): (i) retain or use for the benefit, purposes or account of
Executive or any other Person; or (ii) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information —including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.
          b. “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.
          c. Upon termination of Executive’s employment hereunder, Executive
shall (i) cease and not thereafter commence use of any Confidential Information
or intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company, its subsidiaries or affiliates;
(ii) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control

9



--------------------------------------------------------------------------------



 



(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company, its
affiliates and subsidiaries, except that Executive may retain only those
portions of any personal notes, notebooks and diaries (including Executive’s
personal rolodex) that do not contain any Confidential Information; and
(iii) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware.
     10. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
     11. Miscellaneous.
          a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to conflicts
of laws principles thereof.
          b. Dispute Resolution. Except as otherwise provided in Section 10 of
this Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in Nashville, Tennessee, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 11(b) (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the Arbitrator’s fees. If Executive
substantially prevails on any of his substantive legal claims, then the Company
shall pay all legal fees incurred by Executive to arbitrate the dispute, and all
arbitration fees.

10



--------------------------------------------------------------------------------



 



          c. Entire Agreement/Amendments. This Agreement contains the entire
understanding of the parties with respect to the employment of Executive
hereunder. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
          d. No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.
          e. Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          f. Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is (i) an affiliate of
the Company, so long as such affiliate maintains sufficient assets to satisfy
the Company’s obligation hereunder, (ii) a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor person or entity.
          g. No Set Off; No Mitigation. The Company’s obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates. Executive shall not be required to
mitigate the amount of any payment provided for pursuant to this Agreement by
seeking other employment, taking into account the provisions of Section 8 of
this Agreement.
          h. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          i. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

11



--------------------------------------------------------------------------------



 



If to HCA Inc., to
HCA Inc.
One Park Plaza
Nashville, TN 37203
Attn: General Counsel
Telecopy: (615) 344-1531
and copies to:
Merrill Lynch Global Private Equity
Four World Financial Center, Floor 23
New York, NY 10080
Attention: George A. Bitar
Telecopy: (212) 449-1119
and
Bain Capital Partners, LLC
111 Huntington Avenue
Boston, MA 02199
Attention: Chris Gordon
Telecopy: (617) 516-2010
and
Kohlberg Kravis Roberts & Co. L.P.
2800 Sand Hill Road, Suite 200
Menlo Park, CA 94025
Attention: James C. Momtazee
Telecopy: (650) 233-6584
and
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Andrea K. Wahlquist, Esq.
Telecopy: (212) 455-2502
If to Executive:
To the Executive’s address of record on the books of the Company.
j. Prior Agreements. This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its

12



--------------------------------------------------------------------------------



 



affiliates regarding the terms and conditions of Executive’s employment with the
Company and/or its affiliates.
          k. Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. The Company shall pay to Executive reasonable fees, and
reimburse Executive’s reasonable related business expenses incurred by Executive
in connection with Executive’s provision of such services. This provision shall
survive any termination of this Agreement.
          l. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
          m. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          n. Compliance with Section 409A. This Agreement is intended to comply
with Section 409A of the Code and will be so interpreted. Furthermore, it is
intended that each payment or installment of payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, and
that each such payment satisfies, to the greatest extent possible, an exemption
from the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year severance exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything herein to the contrary, (i) if at the time of
Executive’s termination of employment hereunder Executive is a “specified
employee” as defined in Section 409A of the Code, and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, the parties agree to restructure the payments or benefits to comply with
Section 409A of the Code in a manner which does not diminish the value of such
payments and benefits to the Executive.
          o. Future Change in Control. The Company and the Executive agree to
work together in good faith to try to address any issues posed by Sections 280G
and 4999 of the Code that could arise as a result of a change in control of HCA
(within the meaning of Section 280G of the Code) that occurs after the Closing.
          p. Option Adjustment. The Company agrees to indemnify Executive
against any adverse tax consequences (including, without limitation, under
Section 409A and 4999 of

13



--------------------------------------------------------------------------------



 



the Code), if any, that result from the adjustment by the Company of stock
options held by the Executive in connection with the Merger or the payment of
any extraordinary cash dividends after the Closing. For the avoidance of doubt,
this indemnity does not extend to tax consequences that arise upon the “cash
out” of Executive’s existing HCA stock options on the Closing (or otherwise upon
the exercise of Executive’s stock options).
[Remainder of Page Intentional Left Blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  HCA INC.       JACK O. BOVENDER, JR.    
 
                /s/ John M. Steele       /s/ Jack O. Bovender, Jr.              
   
By:
  John M. Steele            
Title:
  Senior Vice President — Human Resources            

15